Citation Nr: 0837031	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment for unauthorized medical expenses for 
services rendered at Massena Memorial Hospital on December 
23, 2005.

(The issue of entitlement to an increased rating for 
intervertebral disc degeneration at L5-S1 is the subject of a 
separate decision of the Board)


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 until July 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from  June 2006 decision issued by the Department 
of Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York, which denied payment for emergency services rendered at 
Massena Memorial Hospital.


FINDINGS OF FACT

1. At the time of the veteran's December 23, 2005 emergency 
hospitalization, entitlement to service connection for his 
rheumatoid and osteoarthritis disabilities had not been 
established.

2. Prior authorization from VA for the emergency medical 
treatment rendered on December 23, 2005, by Massena Memorial 
Hospital was not obtained.

3. A prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention on December 23, 
2005 would have been hazardous to life or health.

4. A VA or other federal facility/provider was not feasibly 
available to provide the necessary medical care.

5.  The veteran has other health insurance which paid for a 
portion of his emergency medical treatment.



CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
services rendered at Massena Memorial Hospital on December 
23, 2005 have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 
17.1002 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
upon VA duties to provide notice and assistance to claimants. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran received a VCAA notice letter concurrently with 
his statement of the case in September 2006.  The letter told 
the veteran what evidence he needed to substantiate the 
claim, and told him that VA would assist him in obtaining 
evidence.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)

The veteran's status as a veteran has been substantiated.  
The remaining elements of Dingess notice are not implicated 
in the veteran's claim.  Hence the absence of notice on those 
elements does not affect the veteran's ability to 
meaningfully participate in the adjudication of the claim

As discussed below, this case turns on the question of 
whether the veteran possesses other health insurance which 
will in whole or in part pay for this emergency treatment.  
The veteran has submitted statements indicating that he 
receives Medicare and arguing that VA should nonetheless be 
responsible for paying these expenses.  Therefore, the 
veteran is ineligible to receive the claimed reimbursement as 
a matter of law and VCAA notice is therefore not required.

There is no indication that there is any outstanding evidence 
that is relevant to this claim. The Board will proceed with 
adjudication of the appeal.

Applicable Laws and Statutes

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility on 
December 23, 2005. See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54. This is a factual, not a medical, 
determination. Similes v. Brown, 5 Vet. App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  In this case, 
there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses he 
incurred on December 23, 2005.  The veteran has never 
asserted that such authorization was requested, and there is 
no evidence of record suggesting that any such authorization 
was given.  Similar to the Smith case, specific formalities 
which must be followed under 38 C.F.R. § 17.54 were not 
complied with, as a result of which proper authorization from 
VA was not obtained.

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, it is not contended that the veteran obtained prior 
authorization for the private medical treatment on December 
23, 2005 from a VA employee with appropriate authority.  
Accordingly, payment is not warranted for expenses incurred 
in conjunction with that treatment under 38 U.S.C.A. § 1703.

A second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary "may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment." 
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non- 
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. 38 U.S.C.A. § 
1728(a)(1)-(3). All three statutory requirements must be met 
before reimbursement can be authorized. Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.  

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003 (2007). To be eligible for reimbursement under this 
authority, all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part); (c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability). 
38 C.F.R. § 17.1002.

Analysis

The veteran requests VA payment for his first day of in-
patient hospitalization, hospitalization which was caused by 
an adverse reaction to medication prescribed for arthritis.

The veteran suffers from non-service connected rheumatoid and 
osteoarthritis for which he receives regular VA treatment.  
His VA physician prescribed Humira in November 2005 to treat 
the veteran's condition, a medication which caused the 
veteran to experience prolonged diarrhea.  On December 23, 
2005, the veteran was eating at a restaurant with his family 
when he became extremely ill, losing consciousness and 
experiencing very low blood pressure.  An ambulance was 
called and the veteran was transported to the nearest 
hospital, Massena Memorial Hospital.  He was released on 
Christmas Day.  The veteran asserts that he could not have 
called VA for preauthorization for this hospital stay due to 
the nature of his emergency and that he was too far away from 
the nearest VA facility to receive emergency treatment there.  
As Medicare covers stays after the first day, the veteran is 
requesting VA payment of that first hospitalization day only

The veteran's only service-connected disability is 
intervertebral disc degeneration at L5-S1 without 
radiculopathy, currently evaluated at 40 percent.  That 
disability rating is the subject of another currently before 
the Board.

There is no evidence or contention that the treatment on 
December 23, 2005 was for the service connected disability or 
non-service connected condition associated with and held to 
be aggravating the service connected condition.  Accordingly, 
reimbursement under 38 U.S.C.A. § 1728 is legally precluded. 
38 C.F.R. § 17.120.

The available medical billing records confirm that the 
veteran was hospitalized on December 23, 2005, that that 
Medicare later paid for a portion of the veteran's 
hospitalization.

The Board finds the veteran's account of the events leading 
to his emergency hospitalization to be credible.  A prudent 
lay person under similar circumstances experienced by the 
veteran would reasonably have believed that immediate 
treatment was necessary, that a delay in the treatment would 
have been hazardous to his life, and that it was not feasible 
to go to a VA or other Federal facility.

However, as is apparent in the medical billing records and in 
the veteran's substantive appeal form, the veteran is also 
covered by Medicare.  Medicare will not cover the first day 
of the veteran's hospitalization, pursuant to their own 
regulations, but did cover the remainder of the veteran's 
hospitalization.  

As the veteran has health insurance coverage that issued 
payment for a portion of his emergency hospitalization, he is 
ineligible for VA reimbursement for these emergency expenses.  
38 C.F.R. § 17.1002(g).  The Board is specifically prohibited 
from granting benefits that are not authorized by law.  See 
38 U.S.C.A. § 7104(c) (West 2002); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  

The Board is also aware that the law has recently been 
amended to provide reimbursement for a veteran's unauthorized 
emergency treatment under 38 U.S.C.A. §§ 1725, 1728.  Pub.L 
110-387, Oct. 10, 2008, 122 Stat 4110, § 402.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  The new law became effective on October 10, 2008.  
The events in the current appeal occurred long before the 
effective date of the new legislation.

Accordingly, the Board must conclude that the evidence is 
against reimbursement for the unauthorized medical expenses 
incurred on December 23, 2005.




ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on December 23, 2005 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


